Title: From James Madison to Joseph M. Sanderson, 15 January 1821
From: Madison, James
To: Sanderson, Joseph M.


                
                    Sir
                    Montpellier Jany. 15 1821
                
                I have recd. your letter of Decr. 9. with a copy of Vol. I of the Biographical work in your hands, for which I return my thanks.
                The Object of the work is such as must be highly interesting to the public; and the undertaking it at an early day is necessary to do justice to the memories of the men who signed the immortal act which made us a nation.
                Not having found it convenient as yet to examine more than the “Life of Hancock,” and that but slightly, I cannot pretend to judge of the entire merits of the volume. What I have read appears to be executed with fidelity & candor, and to bespeak literary talents in the author. At the same time it is incumbent on me not to suppress the remark, that he some times indulges a luxurience of fancy more than is required for ornament, or permitted perhaps by the simplicity and neatness suited to biographical composition. It may well be expected however that the progress of the work will be marked by the improvements for which the capacity of the author can not be doubted.
                
                I wish I could venture to promise a contribution to the materials you wish to collect. I did not participate in the federal Councils at the Epoch of the Declaration of Independence. And what of an interesting nature I may happen to know in relation to any of its signers, is for the most part what is attainable from public sources or better private sources of information.
                Being disposed to reduce rather than extend my subscriptions for new publications, especially such as require a lengthened period for their execution, I must ask the favor of you to enter on your list of subscribers, instead of my name, that of “John Payne Todd,” to whom the vols. will be delivered as they successively arrive.
            